Name: Commission Implementing Regulation (EU) 2019/1163 of 5 July 2019 amending and setting out a single list for the Annexes containing contact details of Member States competent authorities and address for notifications to the European Commission to certain Regulations concerning restrictive measures
 Type: Implementing Regulation
 Subject Matter: international affairs;  cooperation policy;  European construction;  international trade
 Date Published: nan

 8.7.2019 EN Official Journal of the European Union L 182/33 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1163 of 5 July 2019 amending and setting out a single list for the Annexes containing contact details of Member States competent authorities and address for notifications to the European Commission to certain Regulations concerning restrictive measures THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 7 thereof, Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (2), and in particular Article 7(1)(b) thereof, Council Regulation (EC) No 147/2003 of 27 January 2003 concerning certain restrictive measures in respect of Somalia (3), and in particular Article 6a thereof, Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96 (4), and in particular Article 11(c) thereof, Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (5), and in particular Article 11(a) thereof, Council Regulation (EC) No 1183/2005 of 18 July 2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (6), and in particular Article 9(6) thereof, Council Regulation (EC) No 305/2006 of 21 February 2006 imposing specific restrictive measures against certain persons suspected of involvement in the assassination of former Lebanese Prime Minister Rafiq Hariri (7), and in particular Article 8(1)(b) thereof, Council Regulation (EC) No 765/2006 of 18 May 2006 concerning restrictive measures in respect of Belarus (8), and in particular Article 8 thereof, Council Regulation (EC) No 1412/2006 of 25 September 2006 concerning certain restrictive measures in respect of Lebanon (9), and in particular Article 5 thereof, Council Regulation (EU) No 1284/2009 of 22 December 2009 imposing certain specific restrictive measures in respect of the Republic of Guinea (10), and in particular Article 15 thereof, Council Regulation (EU) No 101/2011 of 4 February 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia (11), and in particular Article 11 thereof, Council Regulation (EU) No 270/2011 of 21 March 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Egypt (12), and in particular Article 11 thereof, Council Regulation (EU) No 359/2011 of 12 April 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Iran (13), and in particular Article 11 thereof, Council Regulation (EU) No 753/2011 of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (14), and in particular Article 10 thereof, Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (15), and in particular Article 31 thereof, Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran and repealing Regulation (EU) No 961/2010 (16), and in particular Article 45 thereof, Council Regulation (EU) No 377/2012 of 3 May 2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau (17), and in particular Article 10 thereof, Council Regulation (EU) No 401/2013 of 2 May 2013 concerning restrictive measures in respect of Myanmar/Burma and repealing Regulation (EC) No 194/2008 (18), and in particular Article 7 thereof, Council Regulation (EU) No 208/2014 of 5 March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (19), and in particular Article 13 thereof, Council Regulation (EU) No 224/2014 of 10 March 2014 concerning restrictive measures in view of the situation in the Central African Republic (20), and in particular Article 16 thereof, Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (21), and in particular Article 13 thereof, Council Regulation (EU) No 747/2014 of 10 July 2014 concerning restrictive measures in view of the situation in Sudan and repealing Regulations (EC) No 131/2004 and (EC) No 1184/2005 (22), and in particular Article 14 thereof, Council Regulation (EU) No 833/2014 of 31 July 2014 concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine (23), and in particular Article 7 thereof, Council Regulation (EU) No 1352/2014 of 18 December 2014 concerning restrictive measures in view of the situation in Yemen (24), and in particular Article 14 thereof, Council Regulation (EU) 2015/735 of 7 May 2015 concerning restrictive measures in respect of the situation in South Sudan, and repealing Regulation (EU) No 748/2014 (25), and in particular Article 19 thereof, Council Regulation (EU) 2015/1755 of 1 October 2015 concerning restrictive measures in view of the situation in Burundi (26), and in particular Article 12 thereof, Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 (27), and in particular Article 20(a) thereof, Council Regulation (EU) 2016/1686 of 20 September 2016 imposing additional restrictive measures directed against ISIL (Da'esh) and Al-Qaeda and natural and legal persons, entities or bodies associated with them (28), and in particular Article 17 thereof, Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (29), and in particular Article 46(a) thereof, Council Regulation (EU) 2017/1770 of 28 September 2017 concerning restrictive measures in view of the situation in Mali (30), and in particular Article 12(5) thereof, Council Regulation (EU) 2017/2063 of 13 November 2017 concerning restrictive measures in view of the situation in Venezuela (31), and in particular Article 17(5) thereof, Council Regulation (EU) No 2018/1542 of 15 October 2018 concerning restrictive measures against the proliferation and use of chemical weapons (32), and in particular Article 12(5) thereof, Whereas: (1) In order to harmonize and to update the contact details of Member States competent authorities under certain Regulations concerning restrictive measures, this Regulation sets out a single list of contact details of Member States competent authorities and the address for notifications to the Commission. (2) The single list of contact details of Member States competent authorities and the address for notifications to the Commission set out in this Regulation are replacing the specific lists set out in Council Regulation (EC) No 2580/2001, Council Regulation (EC) No 881/2002, Council Regulation (EC) No 147/2003, Council Regulation (EC) No 1210/2003, Council Regulation (EC) No 314/2004, Council Regulation (EC) No 1183/2005, Council Regulation (EC) No 305/2006, Council Regulation (EC) No 765/2006, Council Regulation (EC) No 1412/2006, Council Regulation (EU) No 1284/2009, Council Regulation (EU) No 101/2011, Council Regulation (EU) No 270/2011, Council Regulation (EU) No 359/2011, Council Regulation (EU) No 753/2011, Council Regulation (EU) No 36/2012, Council Regulation (EU) No 267/2012, Council Regulation (EU) No 377/2012, Council Regulation (EU) No 401/2013, Council Regulation (EU) No 208/2014, Council Regulation (EU) No 224/2014, Council Regulation (EU) No 269/2014, Council Regulation (EU) No 747/2014, Council Regulation (EU) No 833/2014, Council Regulation (EU) No 1352/2014, Council Regulation (EU) No 2015/735, Council Regulation (EU) No 2015/1755, Council Regulation (EU) No 2016/44, Council Regulation (EU) No 2016/1686, Council Regulation (EU) No 2017/1509, Council Regulation (EU) No 2017/1770, Council Regulation (EU) No 2017/2063 and Council Regulation (EU) No 2018/1542, and those regulations should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Council Regulation (EC) No 2580/2001 is replaced by the list set out in the Annex to this Regulation. Article 2 Annex II to Council Regulation (EC) No 881/2002 is replaced by the list set out in the Annex to this Regulation. Article 3 Annex I to Council Regulation (EC) No 147/2003 is replaced by the list set out in the Annex to this Regulation. Article 4 Annex V to Council Regulation (EC) No 1210/2003 is replaced by the list set out in the Annex to this Regulation. Article 5 Annex II to Council Regulation (EC) No 314/2004 is replaced by the list set out in the Annex to this Regulation. Article 6 Annex II to Council Regulation (EC) No 1183/2005 is replaced by the list set out in the Annex to this Regulation. Article 7 Annex II to Council Regulation (EC) No 305/2006 is replaced by the list set out in the Annex to this Regulation. Article 8 Annex II to Council Regulation (EC) No 765/2006 is replaced by the list set out in the Annex to this Regulation. Article 9 The Annex to Council Regulation (EC) No 1412/2006 is replaced by the list set out in the Annex to this Regulation. Article 10 Annex III to Council Regulation (EU) No 1284/2009 is replaced by the list set out in the Annex to this Regulation. Article 11 Annex II to Council Regulation (EU) No 101/2011 is replaced by the list set out in the Annex to this Regulation. Article 12 Annex II to Council Regulation (EU) No 270/2011 is replaced by the list set out in the Annex to this Regulation. Article 13 Annex II to Council Regulation (EU) No 359/2011 is replaced by the list set out in the Annex to this Regulation. Article 14 Annex II to Council Regulation (EU) No 753/2011 is replaced by the list set out in the Annex to this Regulation. Article 15 Annex III to Council Regulation (EU) No 36/2012 is replaced by the list set out in the Annex to this Regulation. Article 16 Annex X to Council Regulation (EU) No 267/2012 is replaced by the list set out in the Annex to this Regulation. Article 17 Annex II to Council Regulation (EU) No 377/2012 is replaced by the list set out in the Annex to this Regulation. Article 18 Annex II to Council Regulation (EU) No 401/2013 is replaced by the list set out in the Annex to this Regulation. Article 19 Annex II to Council Regulation (EU) No 208/2014 is replaced by the list set out in the Annex to this Regulation. Article 20 Annex II to Council Regulation (EU) No 224/2014 is replaced by the list set out in the Annex to this Regulation. Article 21 Annex II to Council Regulation (EU) No 269/2014 is replaced by the list set out in the Annex to this Regulation. Article 22 Annex II to Council Regulation (EU) No 747/2014 is replaced by the list set out in the Annex to this Regulation. Article 23 Annex I to Council Regulation (EU) No 833/2014 is replaced by the list set out in the Annex to this Regulation. Article 24 Annex II to Council Regulation (EU) No 1352/2014 is replaced by the list set out in the Annex to this Regulation. Article 25 Annex III to Council Regulation (EU) 2015/735 is replaced by the list set out in the Annex to this Regulation. Article 26 Annex II to Council Regulation (EU) 2015/1755 is replaced by the list set out in the Annex to this Regulation. Article 27 Annex IV to Council Regulation (EU) 2016/44 is replaced by the list set out in the Annex to this Regulation. Article 28 Annex II to Council Regulation (EU) 2016/1686 is replaced by the list set out in the Annex to this Regulation. Article 29 Annex I to Council Regulation (EU) 2017/1509 is replaced by the list set out in the Annex to this Regulation. Article 30 Annex II to Council Regulation (EU) 2017/1770 is replaced by the list set out in the Annex to this Regulation. Article 31 Annex III to Council Regulation (EU) 2017/2063 is replaced by the list set out in the Annex to this Regulation. Article 32 Annex II to Council Regulation (EU) No 2018/1542 is replaced by the list set out in the Annex to this Regulation. Article 33 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2019. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 344, 28.12.2001, p. 70. (2) OJ L 139, 29.5.2002, p. 9. (3) OJ L 24, 29.1.2003, p. 2. (4) OJ L 169, 8.7.2003, p. 6. (5) OJ L 55, 24.2.2004, p. 1. (6) OJ L 193, 23.7.2005, p. 1. (7) OJ L 51, 22.2.2006, p.1. (8) OJ L 134, 20.5.2006, p. 1. (9) OJ L 267, 27.9.2006, p. 2. (10) OJ L 346, 23.12.2009, p. 26. (11) OJ L 31, 5.2.2011, p. 1. (12) OJ L 76, 22.3.2011, p. 4. (13) OJ L 100, 14.4.2011, p. 1. (14) OJ L 199, 2.8.2011, p. 1. (15) OJ L 16, 19.1.2012, p. 1. (16) OJ L 88, 24.3.2012, p. 1. (17) OJ L 119, 4.5.2012, p. 1. (18) OJ L 121, 3.5.2013, p. 1 (19) OJ L 66, 6.3.2014, p. 1. (20) OJ L 70, 11.3.2014, p. 1. (21) OJ L 78, 17.3.2014, p. 6. (22) OJ L 203, 11.7.2014, p. 1. (23) OJ L 229, 31.7.2014, p. 1. (24) OJ L 365, 19.12.2014, p. 60. (25) OJ L 117, 8.5.2015, p. 13. (26) OJ L 257, 2.10.2015, p. 1. (27) OJ L 12, 19.1.2016, p. 1. (28) OJ L 255, 21.9.2016, p. 1. (29) OJ L 224, 31.8.2017, p. 1. (30) OJ L 251, 29.9.2017, p. 1. (31) OJ L 295, 14.11.2017, p. 21. (32) OJ L 259, 16.10.2018, p. 12. ANNEX BELGIUM https://diplomatie.belgium.be/nl/Beleid/beleidsthemas/vrede_en_veiligheid/sancties https://diplomatie.belgium.be/fr/politique/themes_politiques/paix_et_securite/sanctions https://diplomatie.belgium.be/en/policy/policy_areas/peace_and_security/sanctions BULGARIA https://www.mfa.bg/en/101 CZECH REPUBLIC www.financnianalytickyurad.cz/mezinarodni-sankce.html DENMARK http://um.dk/da/Udenrigspolitik/folkeretten/sanktioner/ GERMANY http://www.bmwi.de/DE/Themen/Aussenwirtschaft/aussenwirtschaftsrecht,did=404888.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.exteriores.gob.es/Portal/en/PoliticaExteriorCooperacion/GlobalizacionOportunidadesRiesgos/Paginas/SancionesInternacionales.aspx FRANCE http://www.diplomatie.gouv.fr/fr/autorites-sanctions/ CROATIA http://www.mvep.hr/sankcije ITALY https://www.esteri.it/mae/it/politica_estera/politica_europea/misure_deroghe CYPRUS http://www.mfa.gov.cy/mfa/mfa2016.nsf/mfa35_en/mfa35_en?OpenDocument LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG https://maee.gouvernement.lu/fr/directions-du-ministere/affaires-europeennes/mesures-restrictives.html HUNGARY http://www.kormany.hu/download/9/2a/f0000/EU%20szankci%C3%B3s%20t%C3%A1j%C3%A9koztat%C3%B3_20170214_final.pdf MALTA https://foreignaffairs.gov.mt/en/Government/SMB/Pages/Sanctions-Monitoring-Board.aspx NETHERLANDS https://www.rijksoverheid.nl/onderwerpen/internationale-sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND https://www.gov.pl/web/dyplomacja PORTUGAL http://www.portugal.gov.pt/pt/ministerios/mne/quero-saber-mais/sobre-o-ministerio/medidas-restritivas/medidas-restritivas.aspx ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/omejevalni_ukrepi SLOVAKIA https://www.mzv.sk/europske_zalezitosti/europske_politiky-sankcie_eu FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM https://www.gov.uk/sanctions-embargoes-and-restrictions Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments (FPI) EEAS 07/99 B-1049 Brussels, Belgium E-mail: relex-sanctions@ec.europa.eu